DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 was filed after the mailing date of the Notice of Allowance dated 01/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-6 and 8-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination doesn’t teach the limitation of “replace the progress bar with an enlarged progress bar in response to a user touch maintained for at least a predetermined time at a position of the progress bar other than the position indicator, wherein the enlarged progress bar corresponds to a portion of the video content associated with the position of the user touch on the progress bar; and change the playback position of the video content in response to the user touch being moved along the enlarged progress bar, wherein a playback duration of the video content corresponding to a defined display length of the enlarged progress bar is shorter than a playback duration of the video content corresponding to the defined display length of the progress bar such that a user can precisely control the video content through the enlarged progress bar” in combination with the other claimed features.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175